


Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between FIRST
MIDWEST BANCORP, INC. (“Company”) and the undersigned executive
                                 (“Executive”), effective as of
                                 (“Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Company is desirous of employing Executive or continuing Executive’s
employment as an executive of Company or its wholly owned subsidiary, FIRST
MIDWEST BANK (the “Bank”) or another such subsidiary on the terms and
conditions, and for the consideration, hereinafter set forth and Executive is
desirous of continuing such employment on such terms and conditions and for such
consideration;

 

WHEREAS, references herein to Executive’s employment by the Company, the Bank or
another subsidiary, and references herein to payments of any nature to be made
to Executive shall mean that either the Company will make such payments or it
will cause the Bank or other applicable subsidiary (reference to “Employer”
hereinafter shall mean the Company, the Bank or other subsidiary by which
Executive is employed) to make such payments to Executive:

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

 

1.                                       Employment and Term.

 

(a)                                  Employment.  The Employer shall employ the
Executive as the                                        of First Midwest Bank,
and the Executive shall so serve, for the term set forth in Paragraph 1(b).

 

(b)                                 Term.  The term of the Executive’s
employment under this Agreement shall commence on the Effective Date and end on
                            , subject to the extension of such term as
hereinafter provided and subject to earlier termination as provided in Paragraph
7 (the “period of employment”).  The term of this Agreement shall be extended
automatically for one (1) additional year as of the second anniversary of the
Effective Date and each anniversary date thereof unless, no later than ninety
(90) days prior to any such renewal date (i) the Company or Employer gives
written notice to the Executive, or (ii) the Executive gives written notice to
the Employer, in accordance with Paragraph 15, that the term of this Agreement
shall not be so extended.  Anything in this Agreement to the contrary, if at any
time during the Executive’s period of employment under this Agreement there is a
Change in Control (as defined in Paragraph 7), the term of this Agreement shall
automatically extend to a date which is two (2) years from the date of the
Change in Control (and shall be further extended pursuant to the foregoing
provisions of this Paragraph 1(b), unless written notice to the contrary is
given in accordance with this Paragraph 1(b)).

 

--------------------------------------------------------------------------------


 

2.                                       Duties and Responsibilities.

 

(a)                                  The duties and responsibilities of
Executive are and shall continue to be of an executive nature as shall be
required by the Employer in the conduct of its business.  Executive’s powers and
authority shall be as may be prescribed by the By-laws of the Employer and shall
include all those currently delegated to Executive, together with the
performance of such other duties and responsibilities as from time to time may
be assigned to Executive from time to time consistent with Executive’s
position(s). Executive recognizes, that during the period of employment
hereunder, Executive owes an undivided duty of loyalty to the Employer, and
agrees to devote his entire business time and attention to the performance of
said duties and responsibilities.   Recognizing and acknowledging that it is
essential for the protection and enhancement of the name and business of the
Employer and the goodwill pertaining thereto, the Executive shall perform the
duties under this Agreement professionally, in accordance with the applicable
laws, rules and regulations and such standards, policies and procedures
established by the Employer and the industry from time to time, including the
Employer’s Corporate Code of Ethics and Standards of Conduct and, if applicable,
Code of Ethics for Senior Financial Officers.  Executive will not perform any
duties for any other business without the prior written consent of the Employer,
and may engage in charitable, civic or community activities, provided that such
duties or activities do not materially interfere with the proper performance of
his duties under this Agreement.  During the period of employment, Executive
agrees to serve without additional compensation as a director on the board of
directors of the Employer, to which Executive may be elected or appointed.

 

(b)                                 Notwithstanding anything herein to the
contrary, Executive’s employment may be terminated by the Employer, subject to
the terms and conditions of this Agreement.

 

3.                                       Salary.

 

(a)                                  Base Salary.  For services performed by the
Executive for the Employer pursuant to this Agreement, the Employer shall pay
the Executive a base salary at the rate of
                                                          Dollars
($                          ) per year, payable in substantially equal
installments in accordance with the Employer’s regular payroll practices. 
Executive’s base salary shall be subject to review from time to time and the
Employer may (but is not required to) increase the base salary as in its
discretion, may authorize or determine.

 

4.                                       Annual Bonuses.  For each fiscal year
during the term of employment, the Executive shall be eligible to receive a
bonus pursuant to the First Midwest Bancorp, Inc. Short Term Incentive
Compensation Plan or any successor or replacement plan (“STIC”), with an annual
target bonus amount, in accordance with the terms of such Plan, as adopted and
administered by the Board of Directors of First Midwest Bancorp, Inc. (“Board”)
for senior executives of the Employer, as such plan may be amended from time to
time by the Board in its discretion.

 

5.                                       Long-Term and Equity Incentive
Compensation.  During the term of employment hereunder, the Executive shall be
eligible to participate in the First Midwest Bancorp, Inc.

 

2

--------------------------------------------------------------------------------


 

Omnibus Stock and Incentive Plan, and in any other long-term and/or equity-based
incentive compensation plan or program approved by the Board from time to time.

 

6.                                       Other Benefits.  In addition to the
compensation described in Paragraphs 3, 4 and 5, above, the Executive shall also
be entitled to the following:

 

(a)                                  Participation in Benefit Plans.  The
Executive shall be entitled to participate in all of the various retirement,
welfare, fringe benefit, perquisites and expense reimbursement plans, programs
and arrangements of the Employer as may be in effect from time to time to the
extent the Executive is eligible for participation under the terms of such
plans, programs and arrangements, including, but not limited to non-qualified
retirement programs and deferred compensation plans.

 

(b)                                 Vacation.  The Executive shall be entitled
to such number of days of vacation with pay during each calendar year during the
period of employment in accordance with the Employer’s applicable personnel
policy as in effect from time to time.

 

7.                                       Termination.  Unless earlier terminated
in accordance with the following provisions of this Paragraph 7, the Employer
shall continue to employ the Executive and the Executive shall remain employed
by the Employer during the entire term of this Agreement as set forth in
Paragraph 1(b).   Paragraph 8 hereof sets forth certain obligations of the
Employer in the event that the Executive’s employment hereunder is terminated. 
Certain capitalized terms used in this Paragraph 7 and in Paragraph 8 hereof are
defined in Paragraph 7(d), below.

 

(a)                                  Death or Disability.  Except to the extent
otherwise provided in Paragraph 8 with respect to certain post-Date of
Termination (as defined below) payment obligations of the Employer, this
Agreement shall terminate immediately as of the Date of Termination in the event
of the Executive’s death or in the event that the Executive becomes disabled. 
The Executive will be deemed to be disabled upon the first to occur of (i) the
end of a six (6)-consecutive month period, or the end of an aggregate period of
nine (9) months out of any consecutive twelve (12) months, during which, by
reason of physical or mental injury or disease, the Executive has been unable to
perform substantially all of his usual and customary duties under this Agreement
or (ii) the date that a reputable physician selected by the Employer determines
in writing that the Executive will, by reason of physical or mental injury or
disease, be unable to perform substantially all of the Executive’s usual and
customary duties under this Agreement for a period of at least six
(6) consecutive months.  If any question arises as to whether the Executive is
disabled, upon reasonable request therefor by the Employer, the Executive shall
submit to reasonable examination by a physician for the purpose of determining
the existence, nature and extent of any such disability.  The Employer shall
promptly provide the Executive with written notice of the results of any such
determination of disability and of any decision of the Employer to terminate the
Executive’s employment by reason thereof.  In the event of disability, until the
Date of Termination, the base salary payable to the Executive under Paragraph 3
hereof shall be reduced dollar-for-dollar by the amount of disability benefits,
if any, paid to the Executive in accordance with any disability policy or
program of the Employer.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Discharge for Cause.  In accordance with the
procedures hereinafter set forth, the Employer may terminate the Executive’s
employment hereunder for Cause.  Except to the extent otherwise provided in
Paragraph 8 with respect to certain post-Date of Termination obligations of the
Employer, this Agreement shall terminate immediately as of the Date of
Termination in the event the Executive is terminated for Cause.  Any termination
of the Executive for Cause shall be communicated by a Notice of Termination to
the Executive given in accordance with Paragraph 15 of this Agreement.

 

(c)                                  Termination for Other Reasons.  The
Employer may terminate the Executive’s employment without Cause by giving
written notice to the Executive in accordance with Paragraph 15 at least thirty
(30) days prior to the Date of Termination.  The Executive may resign from
employment with or without Good Reason, without liability to the Employer, by
giving written notice to the Employer in accordance with Paragraph 15 at least
thirty (30) days prior to the Date of Termination; provided, however, that no
resignation shall be treated as a resignation for Good Reason unless the written
notice thereof is given within ninety (90) days after the occurrence which
constitutes “Good Reason.”  Except to the extent otherwise provided in Paragraph
8 with respect to certain post-Date of Termination obligations of the Employer,
this Agreement shall terminate immediately as of the Date of Termination in the
event the Executive is terminated without Cause or resigns for any reason or no
reason.

 

(d)                                 Definitions.  For purposes of this
Agreement, the following capitalized terms shall have the meanings set forth
below:

 

(i)                                     “Accrued Obligations” shall mean, as of
the Date of Termination, the sum of (A) Executive’s base salary under Paragraph
3 through the Date of Termination to the extent not theretofore paid, (B) the
amount of any other cash compensation earned by the Executive as of the Date of
Termination to the extent not theretofore paid, (C) any vacation pay, expense
reimbursements and other cash payments to which the Executive is entitled as of
the Date of Termination to the extent not theretofore paid, (D) any grants and
awards earned and vested under the terms of the STIC or any incentive
compensation plan or program, and (E) all other benefits which have accrued and
are vested as of the Date of Termination.  For the purpose of this Paragraph
7(d)(i), except as provided in the applicable plan, program or policy, amounts
shall be deemed to accrue ratably over the period during which they are earned,
but no discretionary compensation shall be deemed earned or accrued until it is
specifically approved in accordance with the applicable plan, program or policy.

 

(ii)                                  “Cause” shall mean (A) the Executive’s
willful and continued (for a period of not less than fifteen (15) days after
written notice thereof) failure to perform substantially the duties of his
employment (other than as a result of physical or mental incapacity, or while on
vacation); or (B) the Executive’s willfully engaging in illegal conduct, an act
of dishonesty or gross misconduct related to the performance of Executive’s
duties and responsibilities under the Agreement; or (C) the Executive’s
conviction of a crime involving moral turpitude dishonesty, fraud, theft or
financial impropriety, but specifically excluding any conviction based entirely
on vicarious

 

4

--------------------------------------------------------------------------------


 

liability (with “vicarious liability” meaning liability based on acts of the
Employer for which the Executive is charged solely as a result of his position
with the Employer and in which Executive was not directly involved and did not
have prior knowledge of such actions or intended actions); or (D) the
Executive’s willful violation of a material requirement of any code of ethics or
standards of conduct of the Employer applicable to Executive or Executive’s
fiduciary duty to the Employer provided, however, that no act or failure to act,
on the part of the Executive, shall be considered “willful” unless it is done,
or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Employer; and provided further that no act or omission by the Executive shall
constitute Cause hereunder unless the Employer has given detailed written notice
thereof to the Executive, and the Executive has failed to remedy such act or
omission.

 

(iii)                               “Change in Control” shall mean:

 

(A)                              Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a subsidiary, or (ii) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 25% of the total
voting power of the then outstanding shares of capital stock of the Company
entitled to vote generally in the election of directors (the “Voting Stock”), or

 

(B)                                During any period of two consecutive years,
individuals, who at the beginning of such period constitute the Board, and any
new director, whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or

 

(C)                                Consummation of a reorganization, merger or
consolidation or the sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case, unless
(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the total voting power represented by the voting securities entitled to vote
generally in the election of directors of the Company resulting from the
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership,

 

5

--------------------------------------------------------------------------------


 

immediately prior to the Business Combination of the Voting Stock of the
Company, and (2) at least a majority of the members of the board of directors of
the corporation resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or action
of the Board, providing for such Business Combination; or

 

(D)                               the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

The Employer has final authority to construe and interpret the provisions of the
foregoing paragraphs (A), (B), (C) and (D) and to determine the exact date on
which a change in control has been deemed to have occurred thereunder.

 

(iv)                              “Date of Termination” shall mean (A) in the
event of a discharge of the Executive for Cause, the date the Executive receives
a Notice of Termination, or any later date specified in such Notice of
Termination, as the case may be, (B) in the event of a discharge of the
Executive without Cause or a resignation by the Executive, the date specified in
the written notice to the Executive (in the case of discharge) or the Employer
(in the case of resignation), which date shall be no less than thirty (30) days
from the date of such written notice, (C) in the event of the Executive’s death,
the date of the Executive’s death, and (D) in the event of termination of the
Executive’s employment by reason of disability pursuant to Paragraph 7(a), the
date the Executive (or Executive’s legal representative) receives written notice
of such termination.

 

(v)                                 “Good Reason”  shall mean the occurrence of
any event, other than in connection with a termination of Executive’s
employment, which results in a material diminution of Executive’s status,
duties, authority, responsibilities or compensation from those contemplated by
this Agreement, including, without limitation, any of the following actions
without the Executive’s written consent (which, for this purpose, will not
include consent given in Executive’s capacity as a director, officer or employee
of an Employer):  (A) a significant change in the Executive’s title, or nature
or scope of the Executive’s duties, from those described in Paragraphs 1(a) and
2(a), such that the title or duties are inconsistent with, and commonly (in the
banking industry) considered to be of lesser authority, status or responsibility
(provided, however, for purposes of this clause (A) in circumstances not
involving or following a Change in Control, so long as the Executive remains an
officer of the Employer at or above the salary grade level in effect prior to
such action than no diminution or other change in status, duties, authority or
responsibilities shall be deemed to occur), other than a significant change not
occurring in bad faith and which is not remedied by the Employer promptly after
receipt of written notice thereof given by the Executive in accordance with
Paragraph 15, or (B) any material failure by the Employer to comply with any of
the provisions of this Agreement, other than any failure not occurring in bad
faith and which is remedied by the Employer promptly after receipt of written
notice thereof given by the Executive in accordance with Paragraph 15; or
(C) the Employer gives notice to the Executive pursuant to Paragraph 1(b) that
the term of this Agreement shall not be extended upon the expiration of the

 

6

--------------------------------------------------------------------------------


 

then-current term; or (D) the Employer requires the Executive to be based at an
office or location which is more than 80 miles from the Executive’s office as of
the Effective Date or any renewal date of this Agreement.  In the event of a
Change in Control, any good faith determination by the Executive that Good
Reason exists shall be conclusive.  In addition, any termination by the
Executive during the ninety (90) day period beginning on the first anniversary
of the date of a Change in Control shall be deemed to be for “Good Reason.”

 

(vi)                              “Notice of Termination” shall mean a written
notice which (A) indicates the specific termination provision in this Agreement
relied upon, (B) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (C) if the Date of Termination is to be other
than the date of receipt of such notice or the date otherwise specified on this
Agreement, specifies the termination date.

 

8.                                       Obligations of the Employer Upon
Termination.  The following provisions describe the post-Date of Termination
obligations of the Employer to the Executive under this Agreement upon the
termination of Executive’s employment and the Agreement.  However, except as
explicitly provided in this Agreement, nothing in this Agreement shall limit or
otherwise adversely affect any rights which the Executive may have under
applicable law, under any other agreement with the Employer or any of its
subsidiaries, or under any compensation or benefit plan, program, policy or
practice of the Employer or any of its subsidiaries.

 

(a)                                  Death, Disability, Discharge for Cause, or
Resignation Without Good Reason.  In the event the Executive’s employment and
this Agreement terminate pursuant to Paragraph 7(a) by reason of the death or
disability of the Executive, or pursuant to Paragraph 7(b) by reason of the
termination of the Executive by the Employer for Cause, or pursuant to Paragraph
7(c) by reason of the resignation of the Executive other than for Good Reason,
the Employer shall pay to the Executive, or his heirs or estate, in the event of
the Executive’s death, all Accrued Obligations in a lump sum in cash within
thirty (30) days after the Date of Termination; provided, however, that any
portion of the Accrued Obligations which consists of bonus, deferred
compensation, incentive compensation, insurance benefits or other employee
benefits shall be determined and paid in accordance with the terms of the
relevant plan or policy as applicable to the Executive, including, where
applicable, the forfeiture of such amounts upon a termination for Cause.

 

(b)                                 Discharge Without Cause or Resignation with
Good Reason .  In the event the Executive’s employment and this Agreement
terminate pursuant to Paragraph 7(c) by reason of the termination of the
Executive by the Employer other than for Cause or disability or by reason of the
resignation of the Executive for Good Reason:

 

(i)                                     The Employer shall pay all Accrued
Obligations to the Executive in a lump sum in cash within thirty (30) days after
the Date of Termination; provided, however, that any portion of the Accrued
Obligations which consists of bonus, deferred compensation, incentive
compensation, insurance benefits or other employee benefits

 

7

--------------------------------------------------------------------------------


 

shall be determined and paid in accordance with the terms of the relevant plan
or policy as applicable to the Executive;

 

(ii)                                  Within thirty (30) days after the Date of
Termination, the Employer shall pay to the Executive a bonus for the year during
which termination occurs, calculated as a pro-rata portion of his then current
target annual bonus amount based on the number of days elapsed during the year
through the Date of Termination;

 

(iii)                               Continuation for a period of  six (6) months
(the “Severance Period”) of his then current annual base salary, payable in
substantially equal installments in accordance with the Employer’s regular
payroll practices;

 

(iv)                              Continuation for the Severance Period of the
Executive’s right to maintain COBRA continuation coverage under the applicable
plans at premium rates on the same “cost-sharing” basis as the applicable
premiums paid for such coverage by active employees as of the Date of
Termination; and

 

(v)                                 Outplacement counseling, the scope and
provider of which shall be selected by the Employer for a period beginning on
the Date of Termination and ending on the date the Executive is first employed
elsewhere or otherwise is providing compensated services of any type, whether as
an employee, independent contractor, owner-employee or otherwise, provided that
in no event shall such outplacement services be provided for a period greater
than two (2) years.

 

In the event that upon the expiration of the Severance Period, Executive is not
employed or otherwise providing compensated services of any type, whether as an
employee, independent contractor, owner-employee or otherwise, and has not done
so during the final ninety (90) days of the Severance Period, the Employer may,
in its sole discretion (which discretion need not be applied in a consistent
manner from one Executive to another), agree to extend the Severance Period for
up to an additional six (6) months (the “Extended Severance Period”).  The
payments to Executive described in subparagraph (iii) above and the reduced
COBRA continuation premium described in subparagraph (iv) above shall continue
during the Extended Severance Period, subject to earlier termination effective
as of the first day of the month following the date the on which the Executive
becomes employed or provides compensated services of any type, whether as an
employee, independent contractor, owner-employee or otherwise.  The Executive
shall provide such information as the Employer may reasonably request to
determine Executive’s continued eligibility for the payments and benefits
provided by this  Paragraph 8(b).

 

(c)                                  Effect of Change in Control.  In the event
that a Change in Control occurs and this Agreement thereafter terminates
pursuant to Paragraph 7(c) by reason of the discharge of the Executive by the
Employer other than for Cause or disability or by reason of the resignation of
the Executive for Good Reason:

 

(i)                                     The Employer shall pay all Accrued
Obligations to the Executive in a lump sum in cash within thirty (30) days after
the Date of Termination; provided, however, that any portion of the Accrued
Obligations which consists of bonus, deferred

 

8

--------------------------------------------------------------------------------


 

compensation, incentive compensation, insurance benefits or other employee
benefits shall be determined and paid in accordance with the terms of the
relevant plan or policy as applicable to the Executive;

 

(ii)                                  Within thirty (30) days after the Date of
Termination, the Employer shall pay to the Executive a bonus for the year during
which termination occurs, calculated as a pro-rata portion of his then current
target annual bonus amount based on the number of days elapsed during the year
through the Date of Termination;

 

(iii)                               The Employer shall pay the Executive a lump
sum payment within thirty (30) days after such termination of employment in the
amount of two (2) times the sum of the following:

 

(A)                              the amount of Executive’s annual base salary
determined as of the Date of Termination, or the date immediately preceding the
date of the Change in Control, whichever is greater; plus

 

(B)                                the greater of (A) the Executive’s target
bonus under the Employer’s annual bonus plan for the calendar year in which the
Date of Termination occurs, or (B) the average of the sum of the amounts earned
by Executive under the annual bonus plan with respect to the three (3) calendar
years immediately preceding the calendar year in which Executive’s Date of
Termination occurs, or if such sum would be greater, with respect to the three
(3) calendar years immediately preceding the calendar year of the date of the
Change in Control; plus

 

(C)                                the sum of:

 

(I)                                    the value of the contributions that would
have been expected to be made or credited by the Employer to, and benefits
expected to be accrued under, the qualified and non-qualified employee pension
benefit plans maintained by the Employer to or for the benefit of Executive
based on annual base salary amount applicable under clause (iii)(A) above; plus

 

(II)                                the annual value of fringe benefits and
perquisites described in Paragraph 6(a) above.

 

For purposes of paragraph (C)(I) above, the value of the contributions and
accruals to or under the employee pension benefit plans shall be determined on
the basis of the actual rate of contributions or accruals, as applicable, and
the provisions of the plans as in effect during the calendar year immediately
preceding the date of the Change in Control, or if the value so determined would
be greater, during the calendar year immediately preceding the Date of
Termination.  The “annual value” of the fringe benefits and perquisites
described in Paragraph 6(a) for purposes of paragraph (C)(II) above shall be
7.5% of the annual base salary amount applicable under clause (iii)(A) above.

 

9

--------------------------------------------------------------------------------


 

Executive shall also be entitled to outplacement counseling from a firm selected
by Employer for a period beginning on the date of termination of employment and
ending on the date Executive is first employed or otherwise providing
compensated services of any type, whether as an employee, independent
contractor, owner-employee or otherwise, provided, that in no event shall
Executive be entitled to out-placement counseling after the date which is two
(2) years from the date of termination of employment.

 

Notwithstanding the foregoing, if a Change in Control occurs and this Agreement
is terminated prior to the Change in Control pursuant to Paragraph 7(c) by
reason of the discharge of the Executive by the Employer other than for Cause or
disability or by reason of the resignation of the Executive for Good Reason,
then Executive shall be deemed for purposes of this Paragraph 8(c) to have so
terminated pursuant to Paragraph 7(c) immediately following the date the Change
in Control occurs if it is reasonably demonstrated by Executive that such
earlier termination was (i) at the request of a third party who had taken steps
reasonably calculated to effect the Change in Control, or (ii) otherwise arose,
or the circumstances that precipitated the termination otherwise arose, in
connection with or in anticipation of the Change in Control.

 

(d)                                 Effect on Other Amounts.  The payments
provided for in this Paragraph 8 shall be in addition to all other sums then
payable and owing to Executive shall be subject to applicable federal and state
income and other withholding taxes and shall be in full settlement and
satisfaction of all of Executive’s claims and demands.  Upon such termination of
this Agreement, Employer shall have no rights or obligations under this
Agreement, other than its obligations under this Paragraph 8, and Executive
shall have no rights and obligations under this Agreement, other than
Executive’s obligations under Paragraphs 12 and 13 hereof (to the extent
applicable).

 

(e)                                  Conditions.  Any payments of benefits made
or provided pursuant to this Paragraph 8 are subject to the Executive’s:

 

(i)                                     compliance with the provisions of
Paragraphs 12 and 13 hereof (to the extent applicable);

 

(ii)                                  delivery  to the Employer of an executed
Release and Severance Agreement, which shall be substantially in the form
attached hereto as Exhibit A, with such changes therein or additions thereto as
needed under then applicable law to give effect to its intent and purpose; and

 

(iii)                               delivery to the Employer of a resignation
from all offices, directorships and fiduciary positions with the Employer, its
affiliates and employee benefit plans.

 

Notwithstanding the due date of any post-employment payments, any amounts due
under this Paragraph 8 shall not be due until after the expiration of any
revocation period applicable to the Release and Severance Agreement.

 

10

--------------------------------------------------------------------------------


 

9.                                       Certain Additional Payments by the
Employer.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Employer to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Paragraph 9) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended,
(the “Code”) or if any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

 

(b)                                 Subject to the provisions of paragraph (c),
below, all determinations required to be made under this Paragraph 9, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the independent public accountants then regularly retained by
the Employer for purposes of tax planning or such other nationally-recognized
accounting consulting firm (other than the independent auditors of the Employer
or the entity resulting from the Business Combination (the “Accounting Firm”) in
consultation with counsel acceptable to the Employer, which shall provide
detailed supporting calculations both to the Employer and the Executive within
fifteen (15) business days of the receipt of notice from the Executive that
there has been a Payment, or such earlier time as is requested by the Employer. 
All fees and expenses of the Accounting Firm and such counsel shall be borne
solely by the Employer.  Any Gross-Up Payment, as determined pursuant to this
Paragraph 9, shall be paid by the Employer to the Executive within five (5) days
of the receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any good faith determination by
the Accounting Firm shall be binding upon the Employer and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Employer
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Employer exhausts its
remedies pursuant to paragraph (c), below, and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Executive.

 

11

--------------------------------------------------------------------------------

 

(c)           The Executive shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of a Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than fifteen (15) business days after the Executive is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which Executive gives such notice to the
Employer (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Employer notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

(i)            Give the Employer any information reasonably requested by the
Employer relating to such claim,

 

(ii)           Take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer,

 

(iii)          Cooperate with the Employer in good faith in order effectively to
contest such claim, and

 

(iv)          Permit the Employer to participate in any proceedings relating to
such claim;

 

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this paragraph (c), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner; and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Executive to pay
such claim and sue for a refund, the Employer shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Employer’s control of the contest

 

12

--------------------------------------------------------------------------------


 

shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

(d)           If, after the receipt by the Executive of an amount advanced by
the Employer pursuant to paragraph (c), above, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Employer’s complying with the requirements of said paragraph (c)) promptly
pay to the Employer the amount of such refund (together with any interest paid
or credited thereon, after taxes applicable thereto).  If, after the receipt by
the Executive of an amount advanced by the Employer pursuant to said paragraph
(c), a determination is made that the Executive shall not be entitled to any
refund with respect to such claim and the Employer does not notify the Executive
in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid; and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.

 

10.          Section 409A of the Code.  It is intended that any amounts payable
under this Agreement and the Employer’s and Executive’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) so as not to
subject Executive to the payment of any interest or additional tax imposed under
Section 409A of the Code.  In furtherance of this intent, (a) the lump sum
amount payable under Paragraph 8(c)(ii) and (iii) above shall be paid no later
than the 15th day of the third month following the calendar year in which the
Executive’s termination of employment giving rise to such payment occurs (or
such earlier date as may apply to cause the lump sum payment to qualify as a
“short-term deferral” under Section 409A of the Code), (b) if, due to the
circumstances giving rise to such lump sum payment or to payments under
Paragraph 8(b), the date of payment or the commencement of such payments thereof
must be delayed for six months in order to meet the requirements of
Section 409A(a)(2)(B) of the Code applicable to “specified employees,” then such
payment or payments shall be so delayed and paid upon expiration of such six
month period, and (c) to the extent that any Treasury regulations, guidance or
changes to Section 409A would result in the Executive becoming subject to
interest and additional tax under Section 409A of the Code, the Employer and
Executive agree to amend this Agreement in order to bring this Agreement into
compliance with Code Section 409A.

 

11.          Dispute Resolution.  With respect to any dispute or controversy
arising under or in connection with this Agreement, if the Executive is a
prevailing party (as defined below), the Executive shall be entitled to recover
all reasonable attorneys’ fees and expenses incurred in connection with the
dispute or controversy.  A “prevailing party” is one who is successful on any
material substantive issue in the action and achieves either a judgment in such
party’s favor or some other affirmative recovery.

 

12.          Confidential Information.  Executive shall not at any time during
or following employment hereunder, directly or indirectly, disclose or use on
Executive’s behalf or another’s behalf, publish or communicate, except in the
course of the pursuit of the business of the

 

13

--------------------------------------------------------------------------------


 

Employer or any of its subsidiaries or affiliates any proprietary information or
data of the Employer or any of its subsidiaries or affiliates, that the Employer
may reasonably regard as confidential and proprietary.  Executive recognizes and
acknowledges that all knowledge and information which Executive has or may
acquire in the course of his employment, such as, but not limited to the
business, developments, procedures, techniques, activities or services of the
Employer or the business affairs and activities of any customer, prospective
customer, individual, firm or entity doing business with the Employer are its
sole valuable property, and shall be held by Executive in confidence and in
trust for their sole benefit.  All records of every nature and description which
come into Executive’s possession, whether prepared by him, or otherwise, shall
remain the sole property of the Employer and upon termination of his employment
for any reason, said records shall be left with the Employer as part of its
property.

 

13.          Restrictions.  Executive acknowledges that the Employer and its
affiliates and subsidiaries by nature of their respective businesses have a
legitimate and protectable interest in their clients, customers and employees
with whom they have established significant relationships as a result of a
substantial investment of time and money, and but for employment hereunder,
Executive would not have had contact with such clients, customers and
employees.  Executive agrees that during the period of employment with the
Employer and for a period of one (1) year after termination of employment for
any reason (other than termination of employment by resignation for Good Reason
or for any reason after a Change in Control) (the “Restriction Period”),
Executive will not (except in his capacity as an employee of the Employer)
directly or indirectly, for his own account, or as an agent, employee, director,
owner, partner, or consultant of any corporation, firm, partnership, joint
venture, syndicate, sole proprietorship or other entity that has a place of
business (whether as a principal, division, subsidiary, affiliate, related
entity, or otherwise) located within the Market Area (as hereinafter defined):

 

(a)           solicit or attempt to solicit for the purpose of providing to, or
provide to, any customer or any prospective customer of the Employer services or
products of any kind that are offered or provided by the Employer, or assist any
person, business or entity to do so; or

 

(b)           induce, recruit, solicit or encourage any employee to leave the
employ of the Employer, or induce, solicit, recruit, attempt to recruit any
employee to accept employment with another person, business or entity, or employ
or be employed with a employee, or assist any other person, business or entity
to do so; or

 

(c)           make, or cause to be made, any statement or disclosure that
disparages the Employer, or any director, officer or employee of the Employer,
or assist any other person, business or entity to do so.

 

For purposes of Paragraph 12 and this Paragraph 13, (i) “Employer” means the
Company and all of its subsidiaries, (ii) “customer” means any business, entity
or person which is or was a customer of the Employer at any time during the
period of Executive’s employment, other than any customer which had ceased to do
business with the Employer at least six (6) months prior to Executive’s Date of
Termination, (iii) “prospective customer” means any business, entity or person
that was contacted by the Executive or known by the Executive to have been
contacted

 

14

--------------------------------------------------------------------------------


 

within the six (6) month period prior to Executive’s Date of Termination by any
officer of the Employer, for the purpose of soliciting or attempting to solicit
to provide services or products to such business,  (iv) “employee” means any
person who is or was an employee of the Employer during the period of
Executive’s employment, other than a former employee who has not been employed
by the Employer for a period of at least three (3) months and who terminated his
or her employment with the Employer without any inducement or attempted
inducement, recruiting, solicitation or encouragement by Executive or by any
other employee of the Employer subject to a similar covenant, (v) “Market Area”
for purposes of clauses (a) and (b) above shall be an area encompassed within a
twenty-five (25) mile radius surrounding any place of business of the Employer
(existing or planned as of the Date of Termination), and for clause (c), shall
mean the United States of America.

 

The foregoing provisions shall not be deemed to prohibit (i) Executive’s
ownership, not to exceed ten percent (10%) of the outstanding shares, of capital
stock of any corporation whose securities are publicly traded on a national or
regional securities exchange or in the over-the-counter market or (ii) Executive
serving as a director of other corporations and entities to the extent these
directorships do not inhibit the performance of his duties hereunder or conflict
with the business of the Employer.

 

14.          Remedies.

 

(a)           Executive acknowledges that the restrictions and agreements herein
provided are fair and reasonable, that enforcement of the provisions of
Paragraphs 12 and 13 will not cause Executive undue hardship and that said
provisions are reasonably necessary and commensurate with the need to protect
the Employer and its legitimate and proprietary business interests and property
from irreparable harm.  Executive acknowledges and agrees that (a) a breach of
any of the covenants and provisions contained in Paragraphs 12 or 13 above, will
result in irreparable harm to the business of the Employer, (b) a remedy at law
in the form of monetary damages for any breach by Executive of any of the
covenants and provisions contained in Paragraphs 12 and 13 is inadequate, (c) in
addition to any remedy at law or equity for such breach, the Employer shall be
entitled to institute and maintain appropriate proceedings in equity, including
a suit for injunction to enforce the specific performance by Executive of the
obligations hereunder and to enjoin Executive from engaging in any activity in
violation hereof and (d) the covenants on Executive’s part contained in
Paragraphs 12 and 13, shall be construed as agreements independent of any other
provisions in this Agreement, and the existence of any claim, setoff or cause of
action by Executive against the Employer, whether predicated on this Agreement
or otherwise, shall not constitute a defense or bar to the specific enforcement
by the Employer of said covenants.  In the event of a breach or a violation by
Executive of any of the covenants and provisions of this Agreement, the running
of the Restriction Period (but not of Executive’s obligation thereunder), shall
be tolled during the period of the continuance of any actual breach or
violation.

 

(b)           The parties hereto agree that the covenants set forth in
Paragraphs 12 and 13 are reasonable with respect to their duration, geographical
area and scope.  If the final judgment of a court of competent jurisdiction
declares that any term or provision of Paragraph 12

 

15

--------------------------------------------------------------------------------


 

or 13 is invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

15.          Notices.  Any notice or other communication required or permitted
to be given hereunder shall be determined to have been duly given to any party
(a) upon delivery to the address of such party specified below if delivered
personally or by courier; (b) upon dispatch if transmitted by telecopy or other
means of facsimile, provided a copy thereof is also sent by regular mail or
courier; (c) within forty-eight (48) hours after deposit thereof in the U.S.
mail, postage prepaid, for delivery as certified mail, return receipt requested,
or (d) within twenty-four (24) hours after deposit thereof with a reputable
overnight courier (charges prepaid), addressed, in any case to the party at the
following address(es) or telecopy numbers:

 

(a)                                 If to Executive, at the address set forth on
the records of the Employer.

 

(b)                                 If to the Employer:

 

First Midwest Bancorp, Inc.

One Pierce Place

Suite 1500

Itasca, Illinois 60143

Attn:  Corporate Secretary

Fax No.:  (630) 875-7585

 

or to such other address(es) or facsimile number(s) as any party may designate
by Written Notice in the aforesaid manner.

 

16.          Directors and Officers Liability Coverage; Indemnification. 
Executive shall be entitled to coverage under such directors and officers
liability insurance policies maintained from time to time by the Company, Bank
or any subsidiary for the benefit of its directors and officers.  The Company
shall indemnify and hold Executive harmless, to the fullest extent permitted by
the laws of the State of Delaware, from and against all costs, charges and
expenses (including reasonable attorneys’ fees), and shall provide for the
advancement of expenses incurred or sustained in connection with any action,
suit or proceeding to which the Executive or his legal representatives may be
made a party by reason of the Executive’s being or having been a director,
officer or employee of the Company, Bank or any of its affiliates or employee
benefit plans.  The provisions of this Paragraph 16 shall not be deemed
exclusive of any other rights to which the Executive seeking indemnification may
have under any by-law, agreement, vote of stockholders or directors, or
otherwise.

 

17.          Full Settlement; No Mitigation.  The Employer’s obligation to make
the payments and provide the benefits provided for in this Agreement and
otherwise to perform its

 

16

--------------------------------------------------------------------------------


 

obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Employer may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

 

18.          Payment in the Event of Death.  In the event payment is due and
owing by the Employer to Executive under this Agreement upon the death of
Executive, payment shall be make to such beneficiary as Executive may designate
in writing, or failing such designation, then the executor of his estate, in
full settlement and satisfaction of all claims and demands on behalf of
Executive, shall be entitled to receive all amounts owing to Executive at the
time of death under this Agreement.  Such payments shall be in addition to any
other death benefits of The Employer and in full settlement and satisfaction of
all severance benefit payments provided for in this Agreement.

 

19.          Entire Understanding.  This Agreement constitutes the entire
understanding between the parties relating to Executive’s employment hereunder
and supersedes and cancels all prior written and oral understandings and
agreements with respect to such matters, except to the extent to which Executive
may have entered into certain Split-Dollar Life Insurance Agreements, which
agreement(s) shall remain in full force and effect, and except for the terms and
provisions of any employee benefit or other compensation plans (or any
agreements or awards thereunder), referred to in this Agreement, or as otherwise
expressly contemplated by this Agreement.

 

20.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of the Executive and the successors
and assigns of the Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) to all or a
substantial portion of its assets, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform this Agreement if no such succession had taken place. 
Regardless of whether such an agreement is executed, this Agreement shall be
binding upon any successor of the Company in accordance with the operation of
law, and such successor shall be deemed the “Company” for purposes of this
Agreement.

 

21.          Tax Withholding.  The Employer shall provide for the withholding of
any taxes required to be withheld by federal, state, or local law with respect
to any payment in cash, shares of stock and/or other property made by or on
behalf of the Employer to or for the benefit of the Executive under this
Agreement or otherwise.  The Employer may, at its option:  (a) withhold such
taxes from any cash payments owing from the Employer to the Executive,
(b) require the Executive to pay to the Employer in cash such amount as may be
required to satisfy such withholding obligations and/or (c) make other
satisfactory arrangements with the Executive to satisfy such withholding
obligations.

 

17

--------------------------------------------------------------------------------


 

22.          No Assignment.  Except as otherwise expressly provided herein, this
Agreement is not assignable by any party and no payment to be made hereunder
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or other charge.

 

23.          Execution in Counterparts.  This Agreement may be executed by the
parties hereto in two (2) or more counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

 

24.          Jurisdiction and Governing Law.  Jurisdiction over disputes with
regard to this Agreement shall be exclusively in the courts of the State of
Illinois, and this Agreement shall be construed and interpreted in accordance
with and governed by the laws of the State of Illinois, without regard to the
choice of laws provisions of such laws.

 

25.          Severability.  If any provision of this Agreement shall be adjudged
by any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement.  Furthermore, if the scope of any restriction or requirement
contained in this Agreement is too broad to permit enforcement of such
restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and the
Executive consents and agrees that any court of competent jurisdiction may so
modify such scope in any proceeding brought to enforce such restriction or
requirement.

 

26.          Waiver.  The waiver of any party hereto of a breach of any
provision of this Agreement by any other party shall not operate or be construed
as a waiver of any subsequent breach.

 

27.          Amendment; Effect of Termination.  No change, alteration or
modification hereof may be made except in a writing, signed by each of the
parties hereto.  The provisions of Paragraph 8 relating to post-Date of
Termination obligations, and the provisions and obligations set forth in
Paragraphs 9 through 29 shall survive termination of the Agreement pursuant to
Paragraph 7.

 

28.          Construction.  The language used in this Agreement will be deemed
to be the language chosen by Employer and Executive to express their mutual
intent and no rule of strict construction shall be applied against any person. 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and the pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, feminine or neuter.  The headings of the Paragraphs of this
Agreement are for reference purposes only and do not define or limit, and shall
not be used to interpret or construe the contents of this Agreement.

 

29.          No Duplication.  Notwithstanding anything herein to the contrary,
to the extent that any compensation or benefits are paid to or received by the
Executive from the Company, Bank or any other subsidiary of Company or the Bank,
such compensation or benefits shall be deemed to satisfy the obligations of the
Company, Bank and all subsidiaries, such that Executive

 

18

--------------------------------------------------------------------------------


 

shall not be entitled to receive any compensation or benefits which are
duplicative of such amounts previously paid to or received by Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

ATTEST:

 

First Midwest Bancorp, Inc.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement

 

RELEASE AND SEVERANCE AGREEMENT

 

THIS RELEASE AND SEVERANCE AGREEMENT is made and entered into this          day
of                               ,            by and between First Midwest
Bancorp, Inc., its subsidiaries and affiliates (collectively “FMBI”) and
                              (hereinafter “EXECUTIVE”).

 

EXECUTIVE’S employment with FMBI terminated on                             ,
            ; and EXECUTIVE has voluntarily agreed to the terms of this RELEASE
AND SEVERANCE AGREEMENT in exchange for severance benefits under the Employment
Agreement (“Employment Agreement”) to which EXECUTIVE otherwise would not be
entitled.

 

NOW THEREFORE, in consideration for severance benefits provided under the
Employment Agreement, EXECUTIVE on behalf of himself and his spouse, heirs,
executors, administrators, children, and assigns does hereby fully release and
discharge FMBI, its officers, directors, employees, agents, subsidiaries and
divisions, benefit plans and their administrators, fiduciaries and insurers,
successors, and assigns from any and all claims or demands for wages, back pay,
front pay, attorney’s fees and other sums of money, insurance, benefits,
contracts, controversies, agreements, promises, damages, costs, actions or
causes of action and liabilities of any kind or character whatsoever, whether
known or unknown, from the beginning of time to the date of these presents,
relating to his employment or termination of employment from FMBI, including but
not limited to any claims, actions or causes of action arising under the
statutory, common law or other rules, orders or regulations of the United States
or any State or political subdivision thereof including the Age Discrimination
in Employment Act and the Older Workers Benefit Protection Act.

 

EXECUTIVE acknowledges that EXECUTIVE’S obligations pursuant to Paragraphs 12
and 13, to the extent applicable, of the Employment Agreement relating to the
use or disclosure of confidential information shall continue to apply to
EXECUTIVE.

 

This Release and Settlement Agreement supersedes any and all other agreements
between EXECUTIVE and FMBI except agreements relating to proprietary or
confidential information belonging to FMBI, and any other agreements, promises
or representations relating to severance pay or other terms and conditions of
employment are null and void.

 

This release does not affect EXECUTIVE’S right to any benefits to which
EXECUTIVE may be entitled under any employee benefit plan, program or
arrangement sponsored or provided by FMBI, including but not limited to the
Employment Agreement and the plans, programs and arrangements referred to
therein.

 

EXECUTIVE and FMBI acknowledge that it is their mutual intent that the Age
Discrimination in Employment Act waiver contained herein fully comply with the
Older Workers Benefit Protection Act.  Accordingly, EXECUTIVE acknowledges and
agrees that:

 

A-1

--------------------------------------------------------------------------------


 

(a)           The Severance benefits exceed the nature and scope of that to
which he would otherwise have been legally entitled to receive.

 

(b)           Execution of this Agreement and the Age Discrimination in
Employment Act waiver herein is his knowing and voluntary act;

 

(c)           He has been advised by FMBI to consult with his personal attorney
regarding the terms of this Agreement, including the aforementioned waiver;

 

(d)           He has had at least twenty-one (21)  calendar days within which to
consider this Agreement;

 

(e)           He has the right to revoke this Agreement in full within seven
(7) calendar days of execution and that none of the terms and provisions of this
Agreement shall become effective or be enforceable until such revocation period
has expired;

 

(f)            He has read and fully understands the terms of this agreement;
and

 

(g)           Nothing contained in this Agreement purports to release any of
EXECUTIVE’s rights or claims under the Age Discrimination in Employment Act that
may arise after the date of execution.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.

 

 

FIRST MIDWEST BANCORP, INC., for itself and its Subsidiaries

 

EXECUTIVE

 

 

 

By:

 

 

 

Its:

 

 

 

 

A-2

--------------------------------------------------------------------------------
